Citation Nr: 1610083	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder other than post-radiation dermatitis.  

2.  Entitlement to service connection for a skin disorder other than post-radiation dermatitis, to include discoid lupus erythematosus or eczema as associated with herbicide exposure.  

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, on a schedular basis.   

4. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, on an extraschedular basis.   

5.  Entitlement to an evaluation in excess of 30 percent for post-radiation dermatitis.  

6.  Entitlement to an effective date earlier than September 23, 2009 for the award of special monthly compensation based on the loss of use of a creative organ

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, including service within the Republic of Vietnam from November 1967 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision denied service connection for a skin disorder, in addition to continuing the existing 20 percent evaluation for diabetes and the existing 30 percent evaluation for post-radiation dermatitis.  That rating decision also assigned an earlier effective date for the award of special monthly compensation (SMC) based on the loss of use of a creative organ, and denied entitlement to a total disability rating based on individual unemployability (TDIU).  

Although the issue on appeal was characterized by the RO as entitlement to service connection for a skin disorder, in light of the RO's prior denial of that claim in September 2006, the Board has a jurisdictional responsibility to consider whether it is proper for this claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In February 2015, the Veteran submitted private treatment records related to his claim of entitlement to service connection for hearing loss and tinnitus; and in January 2016, he submitted a lay statement and employability evaluation related to his TDIU claim.  The private treatment records do not relate to any issue currently on appeal.  To the extent that the lay statement and employability evaluation are relevant to the TDIU claim, this decision remands that issue for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the February 2014 statement of the case.  See 38 C.F.R. § 20.1304 (2015).  

In September 2015, the Veteran's attorney requested a copy of the claims file and, upon receipt of the claims file, an additional 90 days to review the file and submit additional argument and evidence.  The claims file was provided the Veteran's attorney on October 8, 2015, more than 90 days prior to issuance of this decision.  While the Board did not formally rule on the request for an extension, the Veteran and his attorney have been provided exactly what they requested.  In addition, the Veteran and his attorney have submitted additional argument and evidence.  In January 2016, the Veteran's attorney specifically asked that the file be certified to the Board without further delay and waived AOJ review of submitted evidence.  Thus, further action by the Board is not necessary.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA includes additional VA treatment records, and the RO reviewed these records in the February 2014 statement of the case.  

The underlying merits of the issue of entitlement to service connection for a skin disorder, as well as the issues of entitlement to increased evaluations for post radiation dermatitis and diabetes (on an extraschedular basis), and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for urticaria on the basis that the evidence of record failed to show a current chronic disability.  The Veteran initiated an appeal with an April 2007 notice of disagreement, but failed to perfect an appeal following the RO's June 2008 statement of the case.  New and material evidence was not received in the remainder of the appeal period following issuance of the statement of the case.    

2.  The December 2010 VA treatment records show diagnosis for nummular eczema and discoid lupus erythematosus.  

3.  The evidence reflects that the Veteran's service-connected diabetes mellitus type II requires prescription for an oral hypoglycemic agent, without indication of medically directed regulation of activities or the use of insulin.

4.  On September 23, 2010, the RO received a claim for secondary service connection for erectile dysfunction as due to service-connected diabetes.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision denying service connection for urticaria is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2006).  

2.  Evidence received since the September 2006 rating decision is new and material, and the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for a schedular evaluation in excess of 20 percent for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1-4.14, 4.119, Diagnostic Code 7913 (2015).

4.  The criteria for an effective date prior to September 23, 2009, for the award of special monthly compensation based on the loss of use of a creative organ are not met.  38 U.S.C.A. §§ 1114(k), 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.350, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein with regard to the need for new and material evidence to reopen the Veteran's claims of entitlement to service connection for a skin disorder, discussion of whether VA has met its duties of notification and assistance is not required.  With regard to the Veteran's claims of increased evaluation for diabetes and his appeal for an earlier effective date for the award of SMC based on the loss of use of a creative organ, the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

The VA satisfied its duty to notify the Veteran.  The record reflects that the RO mailed the Veteran a letter in October 2010 fully addressing all notice elements for increased evaluations.  Specifically, that October 2010 letter notified the Veteran of how disability ratings and effective dates are determined.  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO has associated the Veteran's VA treatment records with the electronic claims file.  The Veteran has further provided his private treatment records from Kaiser Permanente.  Moreover, the RO assisted the Veteran in obtaining additional private treatment records in October 2010.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).  

In April 2012, the VA provided the Veteran with an examination regarding the current severity of his service-connected diabetes.  The examination and opinion are adequate as to the claim for increased evaluation of diabetes.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Additional VA examination for the Veteran's service-connected erectile dysfunction is not needed, as current findings would not serve to establish entitlement to an earlier effective date for SMC.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims for increased evaluation for diabetes.


Claim to Reopen

The RO denied the Veteran's claim of service connection for urticaria in a September 2006 rating decision, finding that there was no evidence of a current chronic disability.  The Veteran appealed that decision and a statement of the case was issued in June 2008.  The Veteran failed to perfect an appeal following the statement of the case and did not submit new and material evidence within the remainder of the appeal period.  Therefore, the decision is final.  See 38 U.S.C.A. §§ 7105(b)(1), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2006).  

The evidence received since the September 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, December 2010 VA treatment record show diagnosis for nummular eczema and discoid lupus erythematosus.  This new evidence addresses the reason for the previous denial; that is, the existence of a current disability, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.    

Increased Rating for Diabetes

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by, comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran seeks an increased initial evaluation for diabetes mellitus type II.  Following the Veteran's September 2010 claim for increased evaluation for diabetes, the RO continued the existing 20 percent evaluation in the August 2012 rating decision on appeal.  The Veteran appealed that evaluation in a January 2013 notice of disagreement.  

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The private treatment records show that the Veteran's diabetes diagnosis dates back to December 1997.  However, during the appellate period beginning one year prior to his September 2010 claim for increased evaluation, the private treatment records show treatment with an oral hypoglycemic agent.  In August 2008, his healthcare providers at Kaiser switched him from Metformin to Glipizide, both oral hypoglycemic agents.  The remaining private treatment records reflect that the Veteran has consistently denied hypoglycemic episodes, and reported following a diabetic diet.  In June 2009, he specified that he participates in regular physical exercise.  

The VA treatment records show continued use of the oral hypoglycemic agent Glipizide to treat diabetes.  In November 2010, the VA treatment records also reflect discussion of lifestyle modification through exercise.  In December 2010, his VA healthcare provider counselled the Veteran as to healthy diet and exercise.  In September 2012, the Glipizide dosage was increased.  Later that month, the Veteran was again advised to walk as tolerated, and continue to pursue weight loss through diet and exercise.  

The Veteran has not reported any prescription for injected insulin or restriction of his activities in his lay statements.  At the April 2012 VA examination, the examiner similarly noted his use of an oral hypoglycemic agent, and the lack of requirement for regulation of his activities.  The examiner also noted the lack of hospitalization for hypoglycemia reactions, diabetic care twice per month, and progressive unintentional weight loss due to diabetes.  The examiner further commented on the Veteran's erectile dysfunction was a complication of his diabetes and that renal disease and hypertension were permanently aggravated by his diabetes.  

Thus, the evidence unequivocally shows that the Veteran's diabetes required an oral hypoglycemic agent and a restricted diet for treatment.  This supports a 20 percent evaluation for diabetes under Diagnostic Code 7913.  There is no evidence showing prescription for injected insulin.  There is also no evidence of frequent diabetic care, hospitalization, or regulation of activities.  The VA and private treatment records both consistently show exercise as encouraged.  Therefore, there is no evidence of record supporting a 40 percent evaluation under Diagnostic Code 7913.  

Diagnostic Code 7913 involves successive rating criteria, where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if one element is not met at any one level, the Veteran can only be rated at the level that did not require the missing element.  As the Veteran's diabetes does not require the regulation of activities, and his diabetes is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, and does not require twice a month visits to a diabetic care provider; the Veteran is not entitled to a disability rating higher than 20 percent.  

The Veteran's diabetic complications of erectile dysfunction and aggravation of renal disease and hypertension are not separately compensable.  See 38 C.F.R. §§ 4.104, Diagnostic Code 7101; 4.115a; 4.115b, Diagnostic Codes 7520 to 7522 (2015).  The examiner in 2012 noted that the renal disease did not result in renal dysfunction.  There was no voiding dysfunction or urinary tract/kidney infection.  As for hypertension, the examiner noted that the choice of his antihypertensive medication was changed to include an ACE inhibitor as a result of the diabetes.  The Veteran attributed no specific symptoms to these conditions.  As for erectile dysfunction, no lay or medical evidence suggests deformity of or removal of part of the penis, including the Veteran's statements to examiners and physician examination in April 2011 and April 2012.  

Having carefully considered the claim and applying the law, the Board finds that the preponderance of the evidence does not support a schedular evaluation in excess of 20 percent for service-connected diabetes.

Effective Date Prior to September for SMC for Loss of Use of Creative Organ 

Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  They are by definition a type of increased (i.e. "special") compensation.  So claims for earlier effective dates for SMC are treated analogously to claims for earlier effective dates for increased ratings.  

Unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5110(a) (West 2014).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110 (West 2014). 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2015). 

Currently, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. § 3.1(p), 3.155, 3.160 (2015).  However, in this case, the Veteran filed his claim and the majority of the evidence pertaining to the effective date of SMC prior to the March 24, 2015 effective date of the changes to these regulations.  Therefore, his communications submitted prior to March 24, 2015 may still be considered as informal claims.  An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application shall be sent to the claimant for execution.  If that completed application is received within one year of the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In determining when a claim for increase was received, the Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2014).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2014). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date of the VA outpatient or hospital examination will be accepted as the date of claim.  Id.  This regulation also has a provision relating to when a claim is received within one year of an examination if certain conditions are met.

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran originally filed a claim of entitlement to service connection for erectile dysfunction in July 2008, and the RO denied the claim in a December 2008 rating decision.  The Veteran did not appeal that rating decision, or file any new and material evidence within one year of the RO's December 2008 notice of the rating decision.  Therefore, this decision became final.  See 38 U.S.C.A. §§ 7105(b)(1), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2008).  

In September 2010, the Veteran filed an application to reopen his claim of entitlement to service connection for erectile dysfunction as secondary to his service-connected diabetes.  With his application to reopen the claim, he filed the private treatment records showing March 2008 assessment for erectile dysfunction as a diagnosis associated with diabetes.  In a June 2011 rating decision, the RO granted service connection for erectile dysfunction, assessing a noncompensable evaluation and SMC based on the loss of use of a creative organ effective his September 23, 2010 date of claim.  

However, in the August 2012 rating decision on appeal, the RO clarified that the Veteran's September 2010 claim for secondary service connection for erectile dysfunction was a claim for increased evaluation of service-connected diabetes based on complications including erectile dysfunction.  Based on the September 2010 claim as a claim for increased evaluation, the RO assessed an effective date of September 23, 2009, one year prior to the date that the Veteran's claim was received.  

While the private treatment records do indicate March 2005 prescription treatment for erectile dysfunction, there is no evidence relating that condition to the Veteran's service-connected diabetes until March 2008.  The March 2008 private treatment records showing the association between erectile dysfunction and service-connected diabetes were not received until September 2010.  There is no other correspondence or medical evidence after the December 2008 rating decision but prior to September 23, 2009, which could be interpreted as a pending claim for SMC.  

In summary, the date of claim is September 23, 2010 and an effective date earlier than that already assigned, September 23, 2009, is precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a skin disorder other than post-radiation dermatitis is reopened; and to this extent only, the appeal is granted.  

A schedular evaluation in excess of 20 percent for diabetes mellitus type II is denied.

An effective date prior to September 23, 2009, for the award of SMC for the loss of use of a creative organ is denied.  


REMAND

Initially, the Board notes that the Veteran had VA examinations for his skin conditions in June 2011 and September 2011.  The June 2011 examiner addressed the Veteran's claim of increased evaluation for service-connected post radiation dermatitis, and the September 2011 VA examiner addressed the Veteran's claim of service connection for a skin disorder.  However, neither examination differentiates between the symptoms attributable to the Veteran's service-connected post radiation dermatitis and another skin disorder.  Moreover, the September 2011 VA examiner failed to address the Veteran's contentions regarding his in-service herbicide exposure as the cause of his current skin condition, or his July 1968 in-service treatment for urticaria.  Therefore, remand is required for a new VA examination.  

In addition, the Board finds that a medical opinion is necessary to adjudicate the claim for TDIU.  None of the examinations to date considers the combined effect of the Veteran's service-connected conditions on his ability to work.  Therefore, remand is required to obtain that opinion.  Given this development, adjudication of the extraschedular portion of the claim for a higher rating for diabetes would be premature at this point and it too is remanded.  

While on remand, the AOJ should also obtain any outstanding VA or private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask him to authorize the release of any outstanding private treatment records.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

2.  The AOJ should request updated treatment records from the Los Angeles VA Outpatient Clinic (OPC), and East Lost Angeles Community Based Outpatient Clinic (CBOC) and associate them with the claims file.  

3.  After any outstanding VA and private treatment records have been obtained, schedule the Veteran for an appropriate VA examination to determine the current severity of his post radiation dermatitis as well as the nature and likely etiology of any other skin disorder that may be present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current skin disorders.  

For post radiation dermatitis, the examiner should report all signs and symptoms necessary for rating the disorder under the rating criteria.  In particular, the examiner should identify all body areas affected, state the size of such areas affected, note the percentage of total body affected, and state the percentage of the exposed areas affected.  The examiner should also note whether the skin is unstable, painful, or results in any characteristic of disfigurement or any other disabling effect.

If the examination is performed during an inactive stage of the disease, the examiner is asked to provide this information based on all available sources, including the private treatment records and the Veteran's own statements.  

The examiner is also asked to identify whether topical therapy and/or systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required.  If so, he or she should specify the type and the duration of the therapy required.

For each diagnosis other than post radiation dermatitis, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the skin disorder is causally or etiologically related to the Veteran's conceded herbicide exposure in service, regardless of the disorder not being on the presumptive list.  The examiner should also state whether it is at least as likely as not that the disorder is otherwise causally or etiologically related to his military service, to include in-service symptoms as reported by the Veteran and the July 1968 in-service treatment for urticaria.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  This report should discuss the Veteran's contention that he has a skin disorder related to his in-service herbicide exposure, as well as his March 2011 and July 2011 statements a VA healthcare provider that he has had skin eruptions since service.  The examiner should further discuss the private treatment records showing treatment for discoid lupus erythematosus from June 1996 through April 1997, and the VA treatment records showing treatment for discoid lupus erythematosus and eczema from December 2010 through July 2011.  

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  A written copy of the report should be associated with the claims file.  

5.  When the development has been completed, the case should be reviewed by the AOJ based on additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							

							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


